DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/10/21, claims 46, 51-69 are currently pending in the application.

Claim Objections
Claims 46, 60 and 64 are objected to because of the following informalities:
In claims 46 and 64, the phrase “tensile/compressive” should be amended to recite “tensile or compressive” to improve clarity, as supported by the specification (page 15, lines 22-23).
The Markush listing in claim 60 recites multiple groups as having n from “1-5”. The range should be amended to “2-5”, given that it refers to “multiple” groups, and given that n=1 is already included with the recitation of “an amide group”, “a urethane group” and “a urea group” in the Markush group.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation “a zwitterionic content greater than or equal to about 50 weight %, greater than or equal to about 60 weight %, greater than or equal to about 70 weight %, greater than or equal to about 80 weight %, or greater than or equal to 90 weight %”. Claim 63 recites the limitation “a fibrinogen adsorption less than about 20 ng/cm2, less than about 10 ng/cm2, less than about 5 ng/cm2, or less than about 0.3 ng/cm2”. Claim 64 recites the limitation “a tensile/compressive strength greater than about 0.75 MPa, greater than about 1 MPa, greater than about 2 MPa, or greater than about 5 MPa”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims recite the broad and narrow recitations for the zwitterionic content, fibrinogen adsorption and tensile/compressive strength. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, examiner interprets the limitation of claim 62, as reciting a zwitterionic content of equal to or greater than 50 wt.%, the limitation of claim 63 as reciting “less than about 20 ng/cm2” and the limitation of claim 64 as reciting “a tensile/compressive strength greater than about 0.75 MPa”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 46, 51-54, 56, 58, 60-65 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 8,835,671 B2).
Jiang teaches crosslinked zwitterionic hydrogels prepared from copolymerization of zwitterionic monomers with the zwitterionic crosslinking agent (Ab.). The reference teaches zwitterionic monomers of the following formula II for preparing crosslinked polymers, e.g. a hydrogel (col. 7, lines 19-66):

    PNG
    media_image1.png
    804
    592
    media_image1.png
    Greyscale

Additionally, the reference teaches an embodiment wherein linking unit L4 may be –C(=O)NH-(CH2)n-, wherein n ranges from 1-6 (col. 8, line 5-7). Thus, disclosed units of formula II provide for zwitterionic polymers, and disclosed amide linking group L4 reads on a stabilizing group capable of generating hydrogen bonding.
	The prior art is silent with regard to a zwitterionic polymer having (1) a tensile or compressive strength, and (2) a fibrinogen adsorption as in the claimed invention (claims 46, 63 and 64).
	With regard to (1), the reference teaches crosslinked zwitterionic polymers having claimed stabilizing group (an amide group), and teaches functional equivalence of ester and amide linking groups L4 (col. 8, lines 5-7). The reference further teaches a crosslinked polymer hydrogels (CBMA/CBMAX), i.e. having an ester linking group L4, as having a compressive strength greater than 0.5 MPa (Fig.8, a crosslinker content greater than about 25%).
	With regard to (2), the reference teaches zwitterionic compounds, including poly(carboxybetaine methacrylate) as having a ultralow-fouling which allow for less than 5 ng/cm2 protein adsorption (col. 1, lines 49-63), that CBMAX crosslinker, i.e. zwitterionic crosslinker, provides continuity of chemistry and hydration of the molecular level, and thereby preserves the nonfouling properties within CBMA hydrogels (col. 12-13, bridging paragraph, col. 14, lines 19-36).
	Given the teaching in Jiang on functional equivalence of crosslinked zwitterionic polymer hydogels preparable from monomers of formula II having an ester and amide linking groups, the teaching on crosslinked hydrogels having a compressive strength greater than 0.5 MPa, the teaching on poly(carboxybetaine methacrylate) as having less than 5 ng/cm2 protein adsorption, and the teaching on CBMAX as preserving the nonfouling properties within CBMA hydrogels, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect CBMAX crosslinked hydrogels of betaine polymers having amide linking groups in general formula II and having a high content of CBMAX to provide for claimed tensile/compressive strength, having non fouling properties and low fibrinogen adsorption as in the claimed invention on the basis that the reference teaches zwitterionic polymers within the scope of the claimed invention, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	It is noted that the claimed bulk material is recited as comprising a zwitterionic polymer which is characterized by its properties. The only positively recited component in the body of the claims, i.e. a zwitterionic polymer and its properties as set forth in the body of the claims 46, 63 and 64, are obviated by Jiang’s crosslinked zwitterionic polymers for reasons stated above. The preamble “A/The bulk material” as recited in the claims is not seen to result in any structural difference between the instantly claimed invention and Jiang’s hydrogel, and hence the preamble fails to limit the claim. MPEP 2111.02.
With regard to claims 51, 56, 58, 60, 61, Jiang teaches monomers of formula II having an amide linking group in the pendant group (reads on stabilizing group capable of hydrogen bonding) (col. 7, lines 29-66, col. 8, lines 5-7).
With regard to claims 52-54, structural units derived from formula II meet claimed limitations (col. 7, lines 29-66, col. 8, lines 5-7).
With regard to claim 62, the reference teaches crosslinked zwitterionic hydrogel polymers prepared from a zwitterionic monomer and a zwitterionic crosslinker (Ab.).
With regard to claim 65, working examples of Jiang teach hydrogel discs. It is noted that the claim is drawn to a bulk material, which material is obviated by the Jiang reference. A claim which recites a process by which a product is made is a product by process claim and as such, the process limitations do not impart patentability. Applicant is reminded that The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).

Allowable Subject Matter
Claims 55, 57, 59, 66-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Jiang reference relied herein above fails to teach or suggest zwitterionic polymers comprising claimed stabilizing groups (claims 57, 59) and claimed zwitterionic monomers (claims 66-69).

Response to Arguments
In view of the amendment dated 3/10/21, all rejections set forth in the office action dated 9/11/20 are withdrawn. Additionally, new grounds of rejections as set forth above are necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762